LOGO [g249048logo.jpg]    EXHIBIT 10.52

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

PERFORMANCE RESTRICTED SHARE UNITS AWARD AGREEMENT

This Agreement, together with any appendices or other attachments referenced in
and attached to this Agreement (collectively, the “Agreement”), sets forth the
terms and conditions of your restricted share unit award made pursuant to The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan, as amended and any
sub-plans thereto (the “Plan”).

Appendix A to the Agreement sets forth additional terms and conditions of the
Award, including restrictive covenant provisions. Appendix B to the Agreement
sets forth certain definitions applicable to the Agreement generally. Appendix C
to the Agreement sets forth the performance-based vesting conditions applicable
to the Award and certain related definitions. Capitalized terms not otherwise
defined in the body of this Agreement have the meaning ascribed to such terms in
the Plan or Appendices A, B or C.

PNC and the Grantee named below (referenced in this Agreement as “you” or
“your”) agree as follows:

Subject to your timely acceptance of this Agreement (as described in Section A
below), PNC grants to you the Award set forth below, subject to the terms and
conditions of the Plan and this Agreement.

 

A.

   GRANT AND ACCEPTANCE OF PRSUs    GRANTEE:    [Name]    GRANT DATE:   
February 11, 2016    AWARD:    [# Shares] Performance restricted share units
(“PRSUs”), each representing a right to receive one Share, and related Dividend
Equivalents award, payable in cash.    AWARD ACCEPTANCE; EFFECTIVE DATE    You
must accept this Award by delivering an executed unaltered copy of this
Agreement to PNC within 30 days of your receipt of this Agreement. Upon such
execution and delivery of this Agreement by both you and PNC, this Agreement is
effective as of the Grant Date (the “Effective Date”). If you do not properly
accept this Award, PNC may, in its sole discretion, cancel the Award at any time
thereafter.



--------------------------------------------------------------------------------

B.

   VESTING REQUIREMENTS

B.1

   An Award becomes vested only upon satisfaction of both the service-based
vesting requirements and the performance-based vesting requirements set forth
below.    SERVICE-BASED VESTING REQUIREMENTS:   

The Award is divided into four approximately equal portions that will satisfy
the service-based vesting requirements ratably over four years (each portion, a
“Tranche”) on four “Scheduled Vesting Dates”, as follows:

 

•       the first Tranche will satisfy the service-based vesting requirement on
the 1st anniversary of the Grant Date,

 

•       the second Tranche will satisfy the service-based vesting requirement on
the 2nd anniversary of the Grant Date,

 

•       the third Tranche will satisfy the service-based vesting requirement on
the 3rd anniversary of the Grant Date, and

 

•       the fourth Tranche will satisfy the service-based vesting requirement on
the 4th anniversary of the Grant Date;

 

in each case, provided you remain continuously employed by PNC through and
including the date immediately prior to the applicable Scheduled Vesting Date
(or such earlier date as prescribed by Section B.2 below).

   PERFORMANCE-BASED VESTING REQUIREMENTS:    Provided the service-based vesting
requirements have been met, each Tranche will vest on the applicable Scheduled
Vesting Date upon the achievement of the performance goals applicable to that
Tranche, as set forth in Appendix C to this Agreement.

B.2

  

EFFECT OF TERMINATION OF EMPLOYMENT PRIOR TO SCHEDULED VESTING

DATE(S) ON VESTING REQUIREMENTS

   RETIREMENT:    Notwithstanding anything to the contrary in this Agreement, if
your employment with PNC is terminated due to your Retirement, and not for
Cause, then the service-based vesting requirements of the Award will be
satisfied as of your Termination Date, but the Award will not vest until the
Scheduled Vesting Date(s), subject to satisfaction of the performance-based
vesting requirements and your continued compliance with the terms and conditions
of this Agreement.

 

-2-



--------------------------------------------------------------------------------

   DISABILITY:    Notwithstanding anything to the contrary in this Agreement, if
your employment with PNC is terminated by PNC due to your Disability, and not
for Cause, then the service-based vesting requirements of the Award will be
satisfied as of your Termination Date, but the Award will not vest until the
Scheduled Vesting Date(s), subject to satisfaction of the performance-based
vesting requirements and your continued compliance with the terms and conditions
of this Agreement.    DEATH:    Notwithstanding anything to the contrary in this
Agreement, if your employment with PNC ceases by reason of your death, or if you
die after a termination of employment with PNC due to Disability or Retirement
or by reason of an Anticipatory Termination, but prior to a Change of Control or
any Scheduled Vesting Date(s), then the service-based requirements of the Award
will be satisfied as of your date of death, and the performance-based vesting
requirements will be satisfied as further described in Appendix C.   
ANTICIPATORY TERMINATION:    Notwithstanding anything to the contrary in this
Agreement, if your termination of employment with PNC is an Anticipatory
Termination, then the service-based vesting requirements of the Award will be
satisfied as of the Termination Date, but the Award will not vest until the
Scheduled Vesting Date(s), subject to satisfaction of the performance-based
vesting requirements and your continued compliance with the terms of this
Agreement.    TERMINATION FOLLOWING A CHANGE OF CONTROL:   

Notwithstanding anything to the contrary in this Agreement, if you have been
continuously employed by PNC, including any successor entity, through the date
of a Change of Control, and your employment with PNC is terminated following
such Change of Control but prior to a Scheduled Vesting Date(s), either (a) by
PNC other than for Misconduct or (b) by you for Good Reason (a “Qualifying
Termination”), then the service-based requirements of the Award will be
satisfied as of your Termination Date, and the performance-based vesting
requirements will be satisfied with respect to any outstanding Tranches as
described in Appendix C.

 

For the avoidance of doubt, upon the occurrence of a Change of Control, the
Award will not become vested until the service-based vesting requirements are
satisfied, either as set forth in Section B.1. or as a result

 

-3-



--------------------------------------------------------------------------------

      of your Retirement, your termination of employment by reason of death,
Disability or an Anticipatory Termination or the occurrence of a Qualifying
Termination. C.    FORFEITURE C.1    FORFEITURE UPON FAILURE TO MEET
SERVICE-BASED VESTING REQUIREMENTS:    Except as otherwise provided in Section
B.2 above, if you cease to be an employee of PNC prior to an applicable
Scheduled Vesting Date, you will not have satisfied the service-based vesting
requirements and the outstanding unvested portion of the Award will be forfeited
and cancelled without payment of any consideration by PNC as of your Termination
Date. Upon such forfeiture or cancellation, neither you nor your successors,
heirs, assigns or legal representatives will have any further rights or interest
in the Award under the Agreement. C.2    FORFEITURE IN CONNECTION WITH
DETRIMENTAL CONDUCT:   

At any time prior to the date that the Award has become vested, to the extent
that PNC (acting through a PNC Designated Person) determines in its sole
discretion (a) that you have engaged in Detrimental Conduct and (b) to forfeit
and cancel (without payment of any consideration by PNC) all or a specified
portion of the outstanding unvested Award as a result of such determination,
then such portion will be forfeited and cancelled effective as of the date of
such determination.

 

Upon such determination, neither you nor your successors, heirs, assigns or
legal representatives will have any further rights or interest in the Award
under the Agreement.

C.3    FORFEITURE UPON FAILURE TO SATISFY PERFORMANCE CONDITIONS    If the
Annual Tier 1 Risk-Based Performance Factor (as defined in Appendix C) is not
met, as determined by the Committee, with respect to a Tranche or the Annual
Risk Review Performance Factor (as defined in Appendix C) is determined by the
Committee to be 0.00%, that Tranche will be forfeited and cancelled without
payment of any consideration by PNC as of the date of such determination. Upon
such forfeiture or cancellation, neither you nor your successors, heirs, assigns
or legal representatives will have any further rights or interest in the portion
of the Award that relates to that Tranche under the Agreement. D.    DIVIDEND
EQUIVALENTS D.1    GENERALLY    As of the Effective Date, you will be entitled
to earn accrued cash Dividend Equivalents on the vested Payout Share Units
(defined in Appendix C) for each Tranche,

 

-4-



--------------------------------------------------------------------------------

      in an amount equal to the cash dividends that would have been paid
(without interest or reinvestment) between the Grant Date and the Scheduled
Vesting Date for that Tranche (or such earlier date in the event of your death
or a Change of Control), as though you were the record holder of such Payout
Share Units, and such Payout Share Units had been issued and outstanding shares
on the Grant Date through the Scheduled Vesting Date for that Tranche (or such
earlier date in the event of your death or a Change of Control). D.2   
ACCRUED DIVIDEND EQUIVALENT PAYMENTS   

(a) Generally. Accrued Dividend Equivalents will vest and be paid out in cash,
less the payment of any applicable withholding taxes pursuant to Section 6 of
Appendix A, if and when the applicable Tranche vests and pays out (at which
point such Dividend Equivalents will terminate). Dividend Equivalents are
subject to the same vesting requirements and payout size adjustments as the
Tranche to which they relate. If the PRSUs to which such Dividend Equivalents
relate are forfeited and cancelled, such related Dividend Equivalents will also
be forfeited and cancelled without payment of any consideration by PNC.

 

(b) Payment Upon a Change of Control. Accrual of Dividend Equivalents will cease
as of the Change of Control. Upon a Change of Control, Dividend Equivalents
accrued (without reinvestment or interest) between the Grant Date and the Change
of Control will vest and be paid out in cash, less the payment of any applicable
withholding taxes pursuant to Section 6 of Appendix A, if and when the
applicable Tranche vests and pays out, as if you were the record holder of the
number of Shares equal to the number of vested Payout Share Units underlying
such Tranche from the Grant Date through the date of the Change of Control.

E.    PAYMENT OF THE AWARD E.1    PAYMENT TIMING    Except as otherwise provided
below, vested Payout Share Units that remain outstanding will be settled as soon
as practicable following (i) the applicable Scheduled Vesting Date (and no later
than March 15th following the year the Award becomes fully vested), or (ii) your
date of death, if your date of death is prior to the applicable Scheduled
Vesting Date (and no later than December 31st of the year following the year of
your death). E.2    FORM OF PAYMENT; AMOUNT   

(a) Payment Generally.

 

Except as provided in subsection (b) below, vested

 

-5-



--------------------------------------------------------------------------------

     

Payout Share Units will be settled at the time set forth in this Section E.1 by
delivery to you of that number of whole Shares equal to the number of Payout
Share Units less the payment of any applicable withholding taxes pursuant to
Section 6 of Appendix A.

 

(b) Payment On or After a Change of Control.

 

Upon vesting on or after a Change of Control, vested Payout Share Units will be
settled at the time set forth in Section E.1 by payment to you of cash in an
amount equal to that number of whole Shares equal to the number of vested Payout
Share Units, multiplied by the then current Fair Market Value of a share of
Common Stock on the date of the Change of Control (subject to any applicable
adjustment pursuant to Section 2 of Appendix A), less the payment of any
applicable withholding taxes pursuant to Section 6 of Appendix A. Related
accrued Dividend Equivalent payments will be paid to you in cash as described in
Section D.2(b).

 

No interest will be paid with respect to any such payments made pursuant to this
Section E.

F.    RESTRICTIVE COVENANTS    Upon your acceptance of this Award, you shall
become subject to the restrictive covenant provisions set forth in Section 1 of
Appendix A. G.    CLAWBACK   

The Award, and any right to receive and retain any Shares (if applicable), cash
or other value pursuant to the Award, is subject to rescission, cancellation or
recoupment, in whole or in part, if and to the extent so provided under PNC’s
Incentive Compensation Adjustment and Clawback Policy, as in effect from time to
time with respect to the Award, or any other applicable clawback, adjustment or
similar policy in effect on or established after the Grant Date and to any
clawback or recoupment that may be required by applicable law or regulation.

 

By accepting this Award, you agree that you are obligated to provide all
assistance necessary to PNC to recover or recoup the Shares, cash or other value
pursuant to the Award which are subject to recovery or recoupment pursuant to
applicable law, government regulation, stock exchange listing requirement or PNC
policy. Such assistance shall include completing any documentation necessary to
recover or recoup the Shares, cash or other value pursuant to the Award from any
accounts you maintain with PNC or any pending or future compensation.

 

-6-



--------------------------------------------------------------------------------

      A copy of PNC’s Incentive Compensation Adjustment and Clawback Policy is
included in the materials distributed to you with this Agreement.

 

-7-



--------------------------------------------------------------------------------

LOGO [g249048logo.jpg]

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

PERFORMANCE RESTRICTED SHARE UNITS AWARD AGREEMENT

APPENDIX A

ADDITIONAL PROVISIONS

1. Restrictive Covenants. You and PNC acknowledge and agree that you have
received adequate consideration with respect to enforcement of the provisions of
this Section 1 by virtue of accepting this Award (regardless of whether the
Award or any portion thereof is ultimately settled and paid to you); that such
provisions are reasonable and properly required for the adequate protection of
the business of PNC and its subsidiaries; and that enforcement of such
provisions will not prevent you from earning a living.

(a) Non-Solicitation; No-Hire. You agree to comply with the provisions of this
Section 1(a) during the period of your employment with PNC and the 12-month
period following your Termination Date, regardless of the reason for such
termination of employment, as follows:

i. Non-Solicitation. You will not, directly or indirectly, either for your own
benefit or purpose or for the benefit or purpose of any Person other than PNC,
solicit, call on, do business with, or actively interfere with PNC’s
relationship with, or attempt to divert or entice away, any Person that you
should reasonably know (A) is a customer of PNC for which PNC provides any
services as of your Termination Date, or (B) was a customer of PNC for which PNC
provided any services at any time during the 12 months preceding your
Termination Date, or (C) was, as of your Termination Date, considering retention
of PNC to provide any services.

ii. No-Hire. You will not, directly or indirectly, either for your own benefit
or purpose or for the benefit or purpose of any Person other than PNC, employ or
offer to employ, call on, or actively interfere with PNC’s relationship with, or
attempt to divert or entice away, any employee of PNC. You also will not assist
any other Person in such activities.

Notwithstanding Section 1(a)(i) and Section 1(a)(ii) above, if your termination
of employment with PNC is an Anticipatory Termination, then commencing
immediately after your Termination Date, the provisions of Section 1(a)(i) and
Section 1(a)(ii) will no longer apply and will be replaced with the following
provision:

“No-Hire. You agree that you will not, for a period of one year

 

--1--



--------------------------------------------------------------------------------

after your Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any affiliate of PNC.”

(b) Confidentiality. During your employment with PNC and thereafter regardless
of the reason for termination of such employment, you will not disclose or use
in any way any confidential business or technical information or trade secret
acquired in the course of such employment, all of which is the exclusive and
valuable property of PNC whether or not conceived of or prepared by you, other
than (i) information generally known in PNC’s industry or acquired from public
sources, (ii) as required in the course of employment by PNC, (iii) as required
by any court, supervisory authority, administrative agency or applicable law, or
(iv) with the prior written consent of PNC.

(c) Ownership of Inventions. You will promptly and fully disclose to PNC any and
all inventions, discoveries, improvements, ideas or other works of inventorship
or authorship, whether or not patentable, that have been or will be conceived
and/or reduced to practice by you during the term of your employment with PNC,
whether alone or with others, and that are (i) related directly or indirectly to
the business or activities of PNC or (ii) developed with the use of any time,
material, facilities or other resources of PNC (“Developments”). You agree to
assign and hereby do assign to PNC or its designee all of your right, title and
interest, including copyrights and patent rights, in and to all Developments.
You will perform all actions and execute all instruments that PNC or any
subsidiary will deem necessary to protect or record PNC’s or its designee’s
interests in the Developments. The obligations of this Section 1(c) will be
performed by you without further compensation and will continue beyond your
Termination Date.

(d) Enforcement Provisions. You understand and agree to the following provisions
regarding enforcement of Section 1 of this Agreement:

i. Equitable Remedies. A breach of the provisions of Sections 1(a) – 1(c) will
cause PNC irreparable harm, and PNC will therefore be entitled to seek issuance
of immediate, as well as permanent, injunctive relief restraining you, and each
and every person and entity acting in concert or participating with you, from
initiation and/or continuation of such breach.

ii. Tolling Period. If it becomes necessary or desirable for PNC to seek
compliance with the provisions of Section 1(a) by legal proceedings, the period
during which you will comply with said provisions will extend for a period of 12
months from the date PNC institutes legal proceedings for injunctive or other
relief.

iii. Severability. The restrictions and obligations imposed by
Sections 1(a) – 1(c) above, Section 1(d)(v)(Waiver of Jury Trial) below and
Section 8(b)(Governing Law and Jurisdiction) below are separate and severable,
and it is the intent of both parties that if any restriction or obligation
imposed by any of these provisions is deemed by a court of competent
jurisdiction to be void for any reason whatsoever, the remaining provisions,
restrictions and obligations will remain valid and binding upon you.

 

--2--



--------------------------------------------------------------------------------

iv. Reform. If any of Sections 1(a) – 1(c) are determined by a court of
competent jurisdiction to be unenforceable because unreasonable either as to
length of time or area to which the restriction applies, it is the intent of
both parties that the court reduce and reform the restriction so as to apply the
greatest limitations considered enforceable by the court.

v. Waiver of Jury Trial. Each of you and PNC hereby waives any right to trial by
jury with regard to any suit, action or proceeding under or in connection with
any of Sections 1(a) – 1(c).

2. Capital Adjustments.

(a) Except as otherwise provided in Section 2(b), if applicable, if any
corporate transactions such as stock dividends, stock splits, spin-offs, split
offs, recapitalizations, mergers, consolidations or reorganizations of or by PNC
(each a “Corporate Transaction”) occur prior to the time, if any, that
outstanding vested PRSUs are settled and paid, the Committee or its delegate
shall make those adjustments, if any, in the number, class or kind of PRSUs and
related Dividend Equivalents then outstanding under the Award that it deems
appropriate in its discretion to reflect the Corporate Transaction such that
your rights are neither enlarged nor diminished as a result of such Corporate
Transaction, including without limitation (i) measuring the value per share unit
of any share-denominated award amount authorized for payment to you by reference
to the per share value of the consideration payable to a holder of Common Stock
in connection with such Corporate Transaction and (ii) with respect to
stock-payable PRSUs only, authorizing payment of the entire value of any award
amount authorized for payment to you to be paid in cash at the applicable time
specified in this Agreement. All determinations hereunder will be made by the
Committee or its delegate in its sole discretion and will be final, binding and
conclusive for all purposes on all parties, including you.

(b) Upon the occurrence of a Change of Control, (i) the number, class and kind
of PRSUs then outstanding under the Award will automatically be adjusted to
reflect the same changes as are made to outstanding shares of Common Stock
generally, (ii) the value per share unit of any share-denominated award amount
will be measured by reference to the per share value of the consideration
payable to a holder of Common Stock in connection with such Corporate
Transaction or Transactions if applicable, and (iii) with respect to
stock-payable PRSUs only, if the effect of the Corporate Transaction or
Transactions on a holder of Common Stock is to convert that shareholder’s
holdings into consideration that does not consist solely (other than as to a
minimal amount) of shares of Common Stock, then the entire value of any payment
to be made to you will be made solely in cash at the applicable time specified
in this Agreement.

 

--3--



--------------------------------------------------------------------------------

3. Fractional Shares. No fractional Shares will be delivered to you. If the
outstanding vested PRSUs being settled in Shares include a fractional interest,
such fractional interest will be eliminated by rounding down to the nearest
whole share unit.

4. No Rights as a Shareholder. You will have no rights as a shareholder of PNC
by virtue of this Award unless and until Shares are issued and delivered in
settlement of the Award pursuant to and in accordance with this Agreement.

5. Transfer Restrictions.

(a) The Award may not be sold, assigned, transferred, exchanged, pledged, or
otherwise alienated or hypothecated.

(b) If you are deceased at the time any outstanding vested PRSUs are settled and
paid out in accordance with the terms of this Agreement, such delivery of
Shares, cash payment or other payment (as applicable) shall be made to the
executor or administrator of your estate or to your other legal representative
or, as permitted under the election procedures of the Plan’s third-party
administrator, to your designated beneficiary, in each case, as determined in
good faith by PNC. Any delivery of Shares, cash payment or other payment made in
good faith by PNC to your executor, other legal representative or permissible
designated beneficiary, or retained by PNC for taxes pursuant to Section 6 of
this Appendix A, shall extinguish all right to payment hereunder.

(c) Applicable Laws. Notwithstanding anything in this Agreement, PNC will not be
required to comply with any term, covenant or condition of this Agreement if and
to the extent prohibited by law, including but not limited to Federal banking
and securities regulations, or as otherwise directed by one or more regulatory
agencies having jurisdiction over PNC.

6. Withholding Taxes.

(a) You shall be solely responsible for any applicable taxes (including, without
limitation, income and excise taxes), penalties and interest that you incur in
connection hereunder. PNC will, at the time any withholding tax obligation
arises in connection herewith, retain an amount sufficient to satisfy the
minimum amount of taxes then required to be withheld by PNC in connection
therewith from amounts then payable hereunder to you.

(b) If any such withholding is required prior to the time amounts are payable to
you hereunder or if such amounts are not sufficient to satisfy such obligation
in full, the withholding will be taken from other compensation then payable to
you or as otherwise determined by PNC.

(c) PNC will withhold cash from any amounts then payable to you hereunder that
are settled in cash. Unless the Committee or PNC Designated Person determines
otherwise, with respect to stock-payable PRSUs only, PNC will retain whole
Shares from any amounts then payable to you hereunder (or pursuant to any other
PRSUs previously

 

--4--



--------------------------------------------------------------------------------

awarded to you under the Plan) in the form of Shares. For purposes of this
Section 6(c), Shares retained to satisfy applicable withholding tax requirements
will be valued at their Fair Market Value on the date the tax withholding
obligation arises (as such date is determined by PNC).

7. Employment. Neither the granting of the Award nor any payment with respect to
such Award authorized hereunder nor any term or provision of this Agreement
shall constitute or be evidence of any understanding, expressed or implied, on
the part of PNC to employ you for any period or in any way alter your status as
an employee at will.

8. Miscellaneous.

(a) Subject to the Plan and Interpretations. In all respects the Award and this
Agreement are subject to the terms and conditions of the Plan, which has been
made available to you and is incorporated herein by reference. The terms of the
Plan will not be considered an enlargement of any benefits under this Agreement.
If the Plan and this Agreement conflict, the provisions of the Plan will govern.
Interpretations of the Plan and this Agreement by the Committee are binding on
you and PNC.

(b) Governing Law and Jurisdiction. This Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
this Agreement or claim of breach hereof will be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of this Agreement, you and
PNC hereby consent to the exclusive jurisdiction of such courts, and waive any
right to challenge jurisdiction or venue in such courts with regard to any suit,
action, or proceeding under or in connection with this Agreement.

(c) Headings; Entire Agreement. Headings used in this Agreement are provided for
reference and convenience only, are not considered part of this Agreement, and
will not be employed in the construction of this Agreement. This Agreement,
including any appendices or exhibits attached hereto, constitutes the entire
agreement between you and PNC with respect to the subject matters addressed
herein, and supersedes all other discussions, negotiations, correspondence,
representations, understandings and agreements between the parties concerning
the subject matters hereof.

(d) Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement will be
effective unless embodied in a separate, subsequent writing signed by you and by
an authorized representative of PNC.

(e) No Waiver. Failure of PNC to demand strict compliance with any of the terms,
covenants or conditions of this Agreement will not be deemed a waiver of such
term, covenant or condition, nor will any waiver or relinquishment of any such
term, covenant or condition on any occasion or on multiple occasions be deemed a
waiver or relinquishment of such term, covenant or condition.

 

--5--



--------------------------------------------------------------------------------

(f) Severability. The restrictions and obligations imposed by this Agreement are
separate and severable, and it is the intent of both parties that if any
restriction or obligation imposed by any of these provisions is deemed by a
court of competent jurisdiction to be void for any reason whatsoever, the
remaining provisions, restrictions and obligations will remain valid and binding
upon you.

(g) Compliance with Section 409A of the Internal Revenue Code. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the Internal Revenue Code to the extent, if any,
that such provisions are applicable to the Award and the Agreement, and the
Agreement will be administered in a manner consistent with this intent,
including as set forth in Section 21 of the Plan. If the Award includes a
“series of installment payments” (within the meaning of
Section 1.409A-2(b)(2)(iii) of the Treasury Regulations), your right to the
series of installment payments will be treated as a right to a series of
separate payments and not as a right to a single payment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--6--



--------------------------------------------------------------------------------

LOGO [g249048logo.jpg]

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

PERFORMANCE RESTRICTED SHARE UNITS AWARD AGREEMENT

APPENDIX B

DEFINITIONS

Certain Definitions. Except as otherwise provided, the following definitions
apply for purposes of the Agreement.

“Anticipatory Termination” means a termination of employment where PNC
terminates your employment with PNC (other than for Misconduct or Disability)
prior to the date on which a Change of Control occurs, and you reasonably
demonstrated that such termination of employment (i) was at the request of a
third party that has taken steps reasonably calculated to effect a Change of
Control or (ii) otherwise arose in connection with or in anticipation of a
Change of Control.

“Cause” means (a) your willful and continued failure to substantially perform
your duties with PNC (other than any such failure resulting from incapacity due
to physical or mental illness) after a written demand for substantial
performance is delivered to you by PNC that specifically identifies the manner
in which it is believed that you have not substantially performed your duties;
(b) your material breach of (1) any code of conduct of PNC that is applicable to
you or (2) other written policy of PNC that is applicable to you, in either case
required by law or established to maintain compliance with applicable law;
(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
you against PNC or any client or customer of PNC; (d) your conviction (including
a plea of guilty or of nolo contendere) for, or entry into a pre-trial
disposition with respect to, the commission of a felony; or (e) entry of any
order against you by any governmental body having regulatory authority with
respect to the business of PNC that relates to or arises out of your employment
or other service relationship with PNC.

The cessation of your employment with PNC will be deemed to have been a
termination of your employment for Cause for purposes of the Agreement only if
and when PNC, by PNC’s CEO or his or her designee (or, if you are the CEO, the
Board, or if you are another “officer” of PNC, as defined in Section 16 of the
Exchange Act (and the rules thereunder), the Board or the Committee), determines
that you are guilty of conduct described in clause (a), (b) or (c) above or that
an event described in clause (d) or (e) above has occurred with respect to you
and, if so, determines that the termination of your employment with PNC will be
deemed to have been for Cause.

“CEO” means the chief executive officer of PNC.

 

-i-



--------------------------------------------------------------------------------

“Change of Control” means:

(a) Any Person becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (x) the
then-outstanding shares of Common Stock (the “Outstanding PNC Common Stock”) or
(y) the combined voting power of the then-outstanding voting securities of PNC
entitled to vote generally in the election of directors (the “Outstanding PNC
Voting Securities”). The following acquisitions will not constitute a Change of
Control for purposes of this definition: (1) any acquisition directly from PNC,
(2) any acquisition by PNC, (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by PNC or any company controlled by,
controlling or under common control with PNC (an “Affiliated Company”), (4) any
acquisition pursuant to an Excluded Combination (as defined below) or (5) an
acquisition of beneficial ownership representing between 20% and 40%, inclusive,
of the Outstanding PNC Voting Securities or Outstanding PNC Common Stock if the
Incumbent Board (as defined below) as of immediately prior to any such
acquisition approves such acquisition either prior to or immediately after its
occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied). For purposes
of this definition, any individual becoming a director subsequent to the date
hereof whose election, or nomination for election by the shareholders of PNC,
was approved by a vote of at least two-thirds of the directors then comprising
the Incumbent Board will be considered as though such individual was a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”). A transaction otherwise meeting
the definition of Business Combination will not be treated as a Change of
Control if following completion of the transaction all or substantially all of
the beneficial owners of the Outstanding PNC Common Stock and the Outstanding
PNC Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the then-outstanding
shares of Common Stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns PNC or all or substantially all of PNC’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding PNC Common Stock and the Outstanding PNC Voting Securities, as
the case may be (such a Business Combination, an “Excluded Combination”); or

 

-ii-



--------------------------------------------------------------------------------

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

“Competitive Activity” means any participation in, employment by, ownership of
any equity interest exceeding one percent in, or promotion or organization of,
any Person other than PNC (1) engaged in business activities similar to some or
all of the business activities of PNC during your employment or (2) engaged in
business activities that you know PNC intends to enter within the next 12 months
(or, if after your Termination Date, within the first 12 months after your
Termination Date), in either case whether you are acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein. For purposes of Competitive Activity as defined herein (and as such
similar term is defined in any equity-based award agreement held by you), the
term “subsidiary” will not include any company in which PNC holds an interest
pursuant to its merchant banking authority.

“Detrimental Conduct” means:

(a) You have engaged in, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
in the Restricted Territory at any time during the period of your employment
with PNC and the 12-month period following your Termination Date;

(b) any act of fraud, misappropriation, or embezzlement by you against PNC or
one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) you are convicted (including a plea of guilty or of nolo contendere) of, or
you enter into a pre-trial disposition with respect to, the commission of a
felony that relates to or arises out of your employment or other service
relationship with PNC.

You will be deemed to have engaged in Detrimental Conduct for purposes of the
Agreement only if and when the Committee or other PNC Designated Person
determines that you have engaged in conduct described in clause (a) or clause
(b) above or that an event described in clause (c) above has occurred with
respect to you. Detrimental Conduct will not apply to conduct by or activities
of successors to the Award by will or the laws of descent and distribution in
the event of your death.

No determination that you have engaged in Detrimental Conduct may be made (x) on
or after your Termination Date if your termination of employment was an
Anticipatory Termination or (y) between the time PNC enters into an agreement
providing for a Change of Control and the time such agreement either terminates
or results in a Change of Control.

“Disabled” or “Disability” means that you either (i) are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a

 

-iii-



--------------------------------------------------------------------------------

continuous period of not less than 12 months, or (ii) are, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving (and have received for at least three months) income
replacement benefits under any PNC-sponsored disability benefit plan. If you
have been determined to be eligible for U.S. Social Security disability
benefits, you will be presumed to be Disabled as defined herein.

“Effective Date” has the meaning set forth in Section A of the Agreement.

“Fair Market Value” as it relates to a share of Common Stock as of any given
date means (a) the reported closing price on the New York Stock Exchange (or
such successor reporting system as PNC may select) for a share of Common Stock
on such date, or, if no Common Stock trades have been reported on such exchange
for that day, such closing price on the preceding day for which there were
reported trades or, if the Committee has so acted, (b) fair market value as
determined using such other reasonable method adopted by the Committee in good
faith for such purpose that uses actual transactions in PNC common stock as
reported by a national securities exchange or the Nasdaq National Market,
provided that such method is consistently applied. When determining Fair Market
Value under this Award or any currently outstanding award under the Plan you
hold, the Fair Market Value will be rounded to the nearest cent.

“Good Reason” means the definition of Good Reason contained in the Change of
Control Employment Agreement between you and PNC or any substitute employment
agreement entered into between you and PNC then in effect or, if none, the
occurrence of any of the following events without your consent:

(a) the assignment to of any duties to you inconsistent in any material respect
with your position (including status, offices, titles and reporting
requirements), or any other material diminution in such position, authority,
duties or responsibilities;

(b) any material reduction in your rate of base salary or the amount of your
annual bonus opportunity (or, if less, the bonus opportunity established for the
PNC’s similarly situated employees for any year), or a material reduction in the
level of any other employee benefits for which you are eligible receive below
those offered to the PNC’s similarly situated employees;

(c) PNC’s requiring you to be based at any office or location outside of a fifty
(50)-mile radius from the office where you were employed on the Grant Date;

(d) any action or inaction that constitutes a material breach by the PNC of any
agreement entered into between you and PNC; or

(e) the failure by PNC to require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of PNC to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that PNC would be required
to perform it if no such succession had taken place.

 

-iv-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, none of the events described above shall
constitute Good Reason unless and until (i) you first notify PNC in writing
describing in reasonable detail the condition which constitutes Good Reason
within 90 days of its initial occurrence, (ii) PNC fails to cure such condition
within 30 days after receipt of such written notice, and (iii) you terminate
employment within two years of its initial occurrence.

Your mental or physical incapacity following the occurrence of an event
described above in clauses (a) through (e) shall not affect your ability to
terminate employment for Good Reason, and your death following delivery of a
notice of termination for Good Reason shall not affect your estate’s entitlement
to severance payments benefits provided hereunder upon a termination of
employment for Good Reason.

“Misconduct” means, as it relates to an Anticipatory Termination or following a
Change of Control, (a) your willful and continued failure to substantially
perform your duties with PNC (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to you by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
you have not substantially performed your duties; or (b) your willful engagement
in illegal conduct or gross misconduct that is materially and demonstrably
injurious to PNC or any of its subsidiaries. For purposes of clauses (a) and
(b), no act or failure to act, on your part, shall be considered willful unless
it is done, or omitted to be done, by you in bad faith and without reasonable
belief that your action or omission was in the best interests of PNC. Any act,
or failure to act, based upon the instructions or prior approval of the Board,
the CEO or your superior or based upon the advice of counsel for PNC, will be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of PNC.

Your cessation of employment will be deemed to be a termination of your
employment with PNC for Misconduct only if and when there shall have been
delivered to you, as part of the notice of your termination, a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board, at a Board meeting called and held for the
purpose of considering such termination, finding on the basis of clear and
convincing evidence that, in the good faith opinion of the Board, you are guilty
of conduct described in clause (a) or clause (b) above and, in either case,
specifying the particulars thereof in detail. Such resolution shall be adopted
only after (i) reasonable notice of such Board meeting is provided to you,
together with written notice that PNC believes that you are guilty of conduct
described in clause (a) or clause (b) above and, in either case, specifying the
particulars thereof in detail, and (ii) you are given an opportunity, together
with counsel, to be heard before the Board.

 

-v-



--------------------------------------------------------------------------------

“Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act.

“PNC” has one of the following meanings, depending on the context in which it is
used: (a) when used specifically to refer to the entity entering into the
Agreement with you or to the issuer of the PRSUs and the Shares (if Shares are
issued under the Award), it means The PNC Financial Services Group, Inc.,
(b) when used specifically to refer to the entity that employs you or to whom
you provide services at any point in time, it means that entity, and (c) when
used in any other context, it means The PNC Financial Services Group, Inc.
together with the entity that employs you and the consolidated subsidiaries of
each of them.

“PNC Designated Person” means (a) the Committee or its delegate if you are (or
were when you ceased to be an employee of PNC) either a member of the Corporate
Executive Group (or equivalent successor classification) or subject to the
reporting requirements of Section 16(a) of the Exchange Act with respect to PNC
securities (or both); or (b) the Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as PNC Designated Person for purposes of the
Agreement.

“Qualifying Termination” has the meaning set forth in Section B of the
Agreement.

“Restricted Territory” means (a) if you are employed by (or, if you are not an
employee, providing the majority of your services to) PNC in the United States
or Canada, as of the Termination Date, the continental United States and Canada,
or (b) if you are employed by (or, if you are not an employee, providing the
majority of your services to) PNC outside of the United States or Canada, the
jurisdiction in which you are employed (or, if you are not an employee,
providing the majority of your services in) as of the Termination Date.

“Retirement” means your termination of employment with PNC at any time for any
reason (other than termination of employment by reason of your death, by PNC for
Cause or by reason of termination of employment in connection with a divestiture
of assets or a divestiture of one or more subsidiaries of PNC if the Committee
or the CEO or his or her designee so determines prior to such divestiture) on or
after the first date on which you have both attained at least age 55 and
completed five years of service, where a year of service is determined in the
same manner as the determination of a year of vesting service calculated under
the provisions of The PNC Financial Services Group, Inc. Pension Plan.

“Termination Date” means the last day of your employment with PNC. If you are
employed by a Consolidated Subsidiary that ceases to be a subsidiary of PNC or
ceases to be a consolidated subsidiary of PNC under U.S. generally accepted
accounting principles and you do not continue to be employed by or otherwise
have a Service Relationship with PNC or a Consolidated Subsidiary, then for
purposes of the Agreement, your employment with PNC terminates effective at the
time this occurs.

 

-vi-



--------------------------------------------------------------------------------

LOGO [g249048logo.jpg]

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

PERFORMANCE RESTRICTED SHARE UNITS AWARD AGREEMENT

APPENDIX C

PERFORMANCE-BASED VESTING CONDITIONS

The following table sets forth the performance-based vesting conditions of the
Award:

 

1.

   Generally   

The Award is divided into four Tranches, with the first Tranche relating to the
2016 performance year, the second Tranche relating to the 2017 performance year,
and so on.

 

Performance-based vesting and calculation of related payout for each outstanding
Tranche is adjusted based on three separate annual performance metrics,
described below:

 

•     Each Tranche of the Award will be subject to an annual corporate
performance factor that relates to corporate total shareholder return (TSR) for
that year.

 

•     Each Tranche of the Award will be subject to an annual Tier 1 risk-based
performance factor based on whether, as of the year-end immediately preceding
the applicable vesting date for that tranche, PNC has met or exceeded the Tier 1
risk-based capital ratio established by PNC’s primary Federal bank holding
company regulator for well-capitalized institutions (as then in effect and
applicable to PNC).

 

•     Each Tranche of the Award will be subject to a second annual risk review
performance factor relating to PNC’s return on economic capital (ROEC), as
defined in paragraph 4 below, relative to the applicable Committee-specified
risk performance hurdle for that year for purposes of comparison.

 

-1-



--------------------------------------------------------------------------------

2.

  

Corporate Performance

Factor

  

The “Annual Corporate Performance Factor” means 100.00%, plus or minus PNC’s
one-year total shareholder return (TSR) for the year to which the Tranche
relates. For this Award, TSR is the total shareholder return (i.e., price change
plus reinvestment of dividends) on a share of PNC Common Stock for the
applicable calendar year, assuming an investment on the first day of the year is
held through the last day of the applicable year based on the closing price on
the last trading day of the preceding year and on the last trading day of the
applicable year, respectively.

 

PNC will present information to the Committee with respect to PNC’s level of TSR
Performance for a given performance year following the end of that calendar
year. The process of certification of the level of PNC’s TSR Performance with
respect to a given performance year will generally occur in late January or
early February after the applicable year end date.

 

Calculation. Except as set forth in paragraph 6 below, the Annual Corporate
Performance Factor for a Tranche will be 100.00% plus or minus (as applicable)
the positive or negative TSR performance of PNC for the year that relates to
that Tranche, up to a maximum of 25 percentage points in either direction (i.e.,
it will range between 75.00% and 125.00% of the number of outstanding PRSUs in a
Tranche). The Annual Corporate Performance Factor will be calculated to two
places to the right of the decimal, rounded to the nearest .01.

3.

  

1st Risk

Performance

Factor

  

The “Annual Tier 1 Risk-Based Performance Factor” for a Tranche means either (x)
100.00% if, as of the applicable performance measurement date for that Tranche,
PNC has met or exceeded the required Tier 1 risk-based capital ratio established
by PNC’s primary Federal bank holding company regulator for well-capitalized
institutions as then in effect and applicable to PNC, or (y) 0.00%, if PNC has
not met or exceeded such required ratio.

 

Determination of Risk Performance Metric. As soon as practicable after the
applicable performance measurement date, PNC will present information to the
Committee with respect to (1) the minimum specified Tier 1 risk-based capital
ratio PNC is required to achieve in order to meet the required Tier 1 risk-based
capital ratio established by PNC’s primary Federal bank holding company
regulator

 

-2-



--------------------------------------------------------------------------------

     

for well-capitalized institutions as then in effect and applicable to PNC and
(2) the applicable Tier 1 risk-based capital ratio achieved by PNC with respect
to the Tranche based on PNC’s publicly reported financial results for the period
ending on the applicable year-end date (or other performance measurement date).
Except as otherwise provided in paragraph 6 below in the event of your death or
a Change of Control, this will generally be the public release of earnings
results for PNC’s fourth quarter that occurs after the year-end measurement
date, so that the Committee will be able to make its determination in late
January or early February following the applicable performance year-end.

 

The Annual Tier 1 Risk-Based Performance Factor applies separately to each
Tranche, and if this performance condition is not met, that Tranche is forfeited
as set forth in Section C.3.

4.

  

2nd Risk

Performance

Factor

  

 

The ROEC-related risk metric serves as a trigger to determine whether or not a
risk performance review and potential downward adjustment by the Committee is
required. Independent from the ROEC-related risk metric, the Committee also has
the discretion to conduct a risk performance review. Any determination to
conduct a risk performance review will be made shortly after the close of the
applicable year, but no later than the 45th day following the close of such
year.

 

The “ROEC hurdle” for a given risk performance year is the risk performance
hurdle specified by the Committee (no later than March 30th of that performance
year) for purposes of comparison of ROEC to such hurdle. The hurdle is related
to PNC’s cost of capital, and is set at a level at which the Committee believes
ROEC performance below that level for the year could be an indication of a
possibly inappropriate level of risk and therefore warrant a risk performance
review by the Committee.

 

If a review is triggered based on PNC’s ROEC relative to the applicable ROEC
hurdle for a given performance year, or if the Committee requires a review in
its discretion, the Committee determines a risk review performance factor with
respect to each Tranche (the “Annual Risk Review Performance Factor”), as
follows:

 

-3-



--------------------------------------------------------------------------------

     

•     As soon as practicable, the Committee will conduct a review to determine
if a downward-adjustment for risk performance is appropriate and, if so, the
size of that adjustment.

     

 

•     Using a sliding scale and other principles as guidelines, together with
Committee discretion, the Committee determines the Annual Risk Review
Performance Factor.

 

•     The Annual Risk Review Performance Factor for a given year and Tranche may
range from 0.00% to 100.00% (where a factor less than 100.00% reflects a
downward adjustment of the payout size of the Tranche).

 

If no review is conducted with respect to that year or if the Committee
determines not to apply a downward adjustment for risk performance to a Tranche,
the Annual Risk Review Performance Factor for that year will be 100.00%.

 

“ROEC” for a given performance year will be calculated as earnings for the
applicable performance year, divided by average economic capital for the same
calendar year, calculated to two places to the right of the decimal, rounded to
the nearest hundredth, and where “earnings” and “economic capital” have the
following meanings:

 

“Earnings” will mean PNC’s publicly-reported earnings for the applicable
calendar year adjusted, on an after-tax basis, for the impact of the items set
forth below:

 

•     items resulting from a change in tax law;

 

•     discontinued operations (as such term is used under GAAP);

 

•     acquisition costs and merger integration costs;

 

•     any costs or expense arising from specified Visa litigation (including
Visa-litigation-related expenses/charges recorded for obligations to Visa with
respect to the costs of specified litigation or the gains/reversal of expense
recognized in connection with such obligations) and any other gains recognized
on the redemption or sale of Visa shares as applicable;

 

-4-



--------------------------------------------------------------------------------

     

•     acceleration of the accretion of any remaining issuance discount in
connection with the redemption of any preferred stock, and any other charges or
benefits related to the redemption of trust preferred or other preferred
securities; and

 

•     the net impact on PNC of significant gains or losses related to BlackRock
transactions.

 

“Economic capital” means total economic capital for PNC on a consolidated basis
as that term is used by PNC for its internal measurement purposes, and average
economic capital for the applicable calendar year will mean such average
economic capital as calculated by PNC for internal purposes.

 

For the 2016 performance year, the Committee-approved ROEC hurdle level is
related to PNC’s cost of capital and is set at 7.43%.

5.

   Prospective Adjustments; Committee Determinations    The Committee may make
prospective adjustments to the Award to the extent such adjustments would not
cause the loss of a deduction under Code Section 162(m). All determinations made
by the Committee or otherwise by PNC hereunder shall be made in its sole
discretion and shall be final, binding and conclusive for all purposes on all
parties.

6.

   Determination of Performance Factors Upon Death or a Change of Control   
Death    Notwithstanding anything to the contrary in this Agreement, if your
employment with PNC ceases by reason of your death, or if you die after a
termination of employment with PNC due to Disability or Retirement or by reason
of an Anticipatory Termination, in any case, prior to a Change of Control or any
Scheduled Vesting Date(s), then all performance-based vesting requirements will
be met with respect to the outstanding unvested portion of your Award, and such
portion will payable based on 100% performance for the Annual Corporate
Performance Factor, the Annual Tier 1 Risk-Based Performance Factor and the
Annual Risk Review Performance Factor (unless the date of death occurs after a
calendar year but prior to performance-adjustment by the Committee for a given
Tranche, in which case such Tranche will vest based on actual performance as
determined by the Committee).

 

-5-



--------------------------------------------------------------------------------

      For the avoidance of doubt, in the event of your death following a Change
of Control, the Annual Corporate and Risk Performance Factors for any then
outstanding Tranche will be determined as provided in the “Change of Control”
paragraph below.    Change of Control   

Notwithstanding anything to the contrary in this Agreement and subject to your
satisfaction of the service-based vesting requirements, any outstanding Tranches
for which no performance factors have been determined at the time of a Change of
Control will be performance-adjusted, as follows:

 

•     For the Annual Corporate Performance Factor, based on 100% performance for
each Tranche.

 

•     For the Annual Tier 1 Risk-Based Performance Factor, by determining the
Annual Tier 1 Risk-Based Performance Factor using the quarter-end date
immediately preceding the Change of Control (or if the Change of Control falls
on a quarter-end date, and such information is available and applicable for such
date, the date of the Change of Control) as the applicable “performance
measurement date” for each outstanding Tranche.

 

•     For the Annual Risk Review Performance Factor, based on the last Annual
Risk Review Performance Factor applicable prior to the Change of Control (or, if
none, then 100.00%) for each Tranche.

 

For the avoidance of doubt:

 

•     If the Annual Tier 1 Risk-Based Performance Factor was not met as of the
applicable quarter-end performance measurement date, or if the Annual Risk
Review Performance Factor was 0.00%, the Award will be forfeited by you as of
the Change of Control.

 

•     Tranches that remain outstanding will be paid out, without further
Dividend Equivalents or any interest, on the Scheduled Vesting Dates (or
earlier, in the event of your death) upon your satisfaction of the service-based
vesting requirements.

 

•     If a Change of Control occurs after your death, and the date of death
occurs after a calendar year but prior to performance-adjustment by the
Committee for a given Tranche, such Tranche will vest based on actual
performance as determined by the

 

-6-



--------------------------------------------------------------------------------

      Committee if such Committee determination was made as of the date
immediately preceding the date of the Change of Control. If no Committee
determination was made as of the date immediately preceding the Change of
Control, then the Annual Corporate Performance Factor, the Annual Tier 1
Risk-Based Performance Factor and the Annual Risk Review Performance Factor for
such Tranche will be determined as set forth in this “Change of Control”
subparagraph.

7.

   Determination of Payout Share Units   

“Payout Share Units” means the performance-adjusted number of PRSUs in a Tranche
that are eligible to vest. With respect to each Tranche, the calculation of
Payout Share Units is determined as follows (with all percentages rounded to the
nearest .01):

 

•     The Annual Corporate Performance Factor is first determined for the
performance year related to that Tranche (ranging from 0.00% to 125.00%).

 

•     The Annual Tier 1 Risk-Based Performance Factor for that same Tranche
(either 0.00% or 100%) is then applied to the Annual Corporate Performance
Factor.

 

•     If the Annual Tier 1 Risk-Based Performance Factor is 0.00%, the award is
forfeited and cancelled as set forth in Section C.3.

 

•     If the Annual Tier 1 Risk-Based Performance Factor is 100.00%, then the
Annual Risk Review Performance Factor will be applied to the Tranche.

 

•     The Annual Risk Review Performance Factor for that same Tranche (ranging
from 0.00% to 100.00%) is then applied to the Annual Corporate Performance
Factor to generate the overall “Annual Performance Factor” for the Tranche
(ranging from 0.00% to 125.00%).

 

•     The number of Payout Share Units for that Tranche is calculated by
applying the Annual Performance Factor as a percentage of the initial
outstanding PRSUs in a Tranche, rounded down to the nearest whole unit.

 

-7-



--------------------------------------------------------------------------------

LOGO [g249048logo.jpg]

IN WITNESS WHEREOF, PNC has caused this Agreement to be signed on its behalf as
of the Grant Date.

THE PNC FINANCIAL SERVICES GROUP, INC.

By:

Officer

ATTEST:

By:

Corporate Secretary

ACCEPTED AND AGREED TO by GRANTEE

 

 

  

Grantee